DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 6/24/2022, in which claims 1, 10, and 17 was amended, and claims 1 – 20 was presented for examination.
3.	Claims 1 – 20 are now pending in the application.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
 
Response to Arguments
5.1   As per amended claim 1, applicant argues in substance in pages 7 – 10 that Rezvani et al (US 2018/0204470 A1), Ullman et al (US 2007/0282713 A1), and Wendling et al (US 2011/0276215 A1) does not disclose wherein some of the regulations apply different restrictions on data transfer for different ones of the plurality of the sensors on a same one of the connected cars.
	Examiner respectfully disagrees.
In response to applicant’s argument, Examiner respectfully responds that the combine teaching of Rezvani et al (US 2018/0204470 A1), Ullman et al (US 2007/0282713 A1), and Wendling et al (US 2011/0276215 A1) specifically disclose each and every feature of claim 1 including the amended feature of wherein some of the regulations apply different restrictions on data transfer for different ones of the plurality of the sensors on a same one of the connected cars (Wendling: para.[0033] and para.[0045]).
	Wendling discloses process for managing the configuration of a vehicle. Vehicle readings are collected and stored in a database to  determine whether the configuration of the vehicle should be modified in order to comply with one or more ambient regulation (see para.[0004] and para.[0028]). The data are collected  and transmitted from number of vehicle systems such as sensors, controllers, etc (see para.[0033]). The regulation data imposed by particular jurisdiction are maintained in a database which may include weight limit restriction, height limits, emission standard, lighting regulations, etc (see para.[0029]). Whenever a vehicle enters a jurisdiction, the vehicle specific configuration information is compared with specific parameter of the jurisdiction regulation   to determine whether the vehicle configuration information is in compliant with that jurisdiction, the test may determine whether the vehicle emission standard is in compliance with that jurisdiction, the controller may modify the vehicle configuration or be in the compliance or transmit a message to notify the user of non-compliance if the vehicle is in non-compliant (see para.[0045]).
5.2	Thus, the rejection is maintained.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 – 6, 10 – 15, and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rezvani et al (US 2018/0204470 A1), in view of Ullman et al (US 2007/0282713 A1), and further in view of Wendling et al (US 2011/0276215 A1).
As per claim 1, Rezvani et al (US 2018/0204470 A1) discloses,
A method of aggregating automotive data regulations from a plurality of data sources (para.[0059]; “aggregates the collected data from each drone device”).
the method comprising: collecting a plurality of sets of automotive data regulations from a plurality of data sources by unifying subsets of the sets of automotive data regulations (para.[0059]; “Each drone device may then transmit collected data for each designated region to, for example, the monitor control unit 110 and/or the application server”). 
and applying the aggregation type to said subsets of the sets of automotive data regulations, responsive to the selecting, to yield aggregated automotive data regulations that are tailored per said respective use cases applicable to said specified data consumers (para.[0059]; “aggregates the collected data from each drone device” and para.[0096]; “monitor control unit 110 and/or the application server 150 may then aggregate the collected data”).
	Rezvani does not specifically disclose selecting an aggregation type from a plurality of predetermined regulations aggregation types, wherein the selecting is based on respective use cases applicable to specified data consumers.
	However, Ullman et al (US 2007/0282713 A1) in an analogous art discloses,
selecting an aggregation type from a plurality of predetermined regulations aggregation types, wherein the selecting is based on respective use cases applicable to specified data consumers (para.[0052]; “Rules 144 are used (a) to select appropriate subsets of the information for one or more objects that are permitted ……. and (b) to aggregate these object views into groups that meet the same object view inclusion/exclusion criteria”).  
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate application of rule to data determine specific data source of the system of Ullman into drone capturing of data from different source of the system of Rezvani to identify information that should be included or excluded from data aggregation, thereby improving system efficiency to provide relevant information.
	Neither Rezvani nor Ullman specifically disclose wherein said automotive data regulations comprise at least one data protection rule and at least one non data protection rule, applicable to automotive data collected by at least one of a plurality of sensors of one of a plurality of connected cars, located at one of a plurality of jurisdictions, and wherein said applying of the aggregation type is further based on a change to said automotive data regulations over time, and wherein some of the regulations apply different restrictions on data transfer for different ones of the plurality of the sensors on a same one of the connected cars.
	However, Wendling et al (US 2011/0276215 A1) in an analogous art disclose,
wherein said automotive data regulations comprise at least one data protection rule and at least one non data protection rule (para.[0029]; “regulation data 402 maintained in the configuration database 308 may include sets of regulations imposed by particular jurisdictions. This information may include, but is not limited to, weight limit restrictions, height limits, emission idle standards, lighting regulations, among others”).
applicable to automotive data collected by at least one of a plurality of sensors of one of a plurality of connected cars, located at one of a plurality of jurisdictions (para.[0029]; “regulation data 402 may be layered so that all regulations applicable to operating a vehicle at a particular location can be identified. ….. the regulation data 402 may include information that describes regulations imposed by a national jurisdiction at one layer as well as local jurisdictions (i.e., state, county, city, etc.) at other layers” and para.[0033]; “data collected by the configuration controller 200 may be generated and transmitted from one or more remote controllers, sensors, and other devices”).
and wherein said applying of the aggregation type is further based on a change to said automotive data regulations over time (para.[0034]; “a vehicle may cross national borders, state lines, and the like. Each of these jurisdictions may impose different regulatory requirements …….Using the vehicle's location, a set of applicable regulations (i.e., weight limits, speed limits, emission idling standards, lighting requirements, etc.) are identified”).
and wherein some of the regulations apply different restrictions on data transfer for different ones of the plurality of the sensors on a same one of the connected cars (para.[0033]; “data may be reported from a number of vehicle systems and transmitted to the configuration controller 200,…….. Data collected by the configuration controller 200 may include, but is not limited to, vehicle speed, weight and load information, lighting configuration, lift axle deployment/retraction information, idle emission settings, and the like” and para.[0045]; “a determination may be made (at block 506 described above) that a vehicle has or will enter a jurisdiction with different weight limit restrictions than a previous jurisdiction. In this instance, logic is executed to determine whether the lift axle 120 should be deployed given the new weight limit restrictions”).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate modification of vehicle configuration based on vehicle location of the system of Wendling into drone capturing of data from different source of the system of Rezvani and application of rule to data determine specific data source of the system of Ullman to automatically providing a configuration for operating a vehicle to ensure a compliance  with regulatory  requirements that vary among jurisdictions.

As per claim 2, the rejection of claim 1 is incorporated and further Ullman et al (US 2007/0282713 A1) disclose,
wherein said selecting comprises applying a user defined inference algorithm, to deduce said type of aggregation responsive to a user-defined use case (para.[0052]; “rules for creating object views, venue views, and making venue views available to one or more venues 122 may be implemented manually or in a programmed (automated) manner, and may be based on implicit or explicit criteria”).  
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate application of rule to data determine specific data source of the system of Ullman into drone capturing of data from different source of the system of Rezvani to identify information that should be included or excluded from data aggregation, thereby improving system efficiency to provide relevant information.

As per claim 3, the rejection of claim 1 is incorporated and further Ullman et al (US 2007/0282713 A1) disclose,
wherein a number of automotive data regulations in said sets of regulations is significantly higher than a set of connected vehicles to which said automotive data regulations apply (para.[0096])
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate application of rule to data determine specific data source of the system of Ullman into drone capturing of data from different source of the system of Rezvani to provide a general information that consider all types of automotive, thereby providing an overall view of issue related to automotive.

As per claim 4, the rejection of claim 1 is incorporated and further Ullman et al (US 2007/0282713 A1) disclose,
wherein one of said aggregation types is a unity mode in which one set of automotive data regulations is applied to all types of automotive data (para.[0053]; “other audiences are allowed access to other subsets of information, although there may be some commonality in the subsets accessed by each audience”).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate application of rule to data determine specific data source of the system of Ullman into drone capturing of data from different source of the system of Rezvani to provide a general information that consider all types of automotive, thereby providing an overall view of issue related to automotive.

As per claim 5, the rejection of claim 4 is incorporated and further Ullman et al (US 2007/0282713 A1) disclose,
wherein one of said aggregation types is an aggregative mode in which different sets of automotive data regulations are applied to different types and/or identities of automotive data (para.[0053]; “each having an associated audience(s), wherein certain audiences (and hence venues 122) are only permitted access to certain subsets of information about the objects, and other audiences are allowed access to other subsets of information, although there may be some commonality in the subsets accessed by each audience”).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate application of rule to data determine specific data source of the system of Ullman into drone capturing of data from different source of the system of Rezvani to properly identify specific information related to specific automotive.

As per claim 6, the rejection of claim 5 is incorporated and further Ullman et al (US 2007/0282713 A1) disclose,
wherein one of said aggregation types is an aggregative resolution mode in which different sets of automotive data regulations are applied to different types and/or identities of data, wherein said sets of automotive data regulations further change over time (para.[0053]; “each having an associated audience(s), wherein certain audiences (and hence venues 122) are only permitted access to certain subsets of information about the objects, and other audiences are allowed access to other subsets of information, although there may be some commonality in the subsets accessed by each audience”).  
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate application of rule to data determine specific data source of the system of Ullman into drone capturing of data from different source of the system of Rezvani to identify information that should be included or excluded from data aggregation, thereby improving system efficiency to provide relevant information.

Claims 10 - 15 are system claim corresponding to method claims 1 – 6 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 6 respectively above.

Claims 17 and 18 - 20 are non-transitory computer readable medium claim corresponding to method claims 17 and 18 – 20 respectively, and rejected under the same reason set forth in connection to the rejection of claims 17 and 18 – 20 respectively above

7.	Claims 7 – 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rezvani et al (US 2018/0204470 A1), in view of Ullman et al (US 2007/0282713 A1), in view of Wendling et al (US 2011/0276215 A1), and further in view of Kim et al US 2016/0138934 A1).
As per claim 7, the rejection of claim 6 is incorporated, Rezvani et al (US 2018/0204470 A1), Ullman et al (US 2007/0282713 A1), and Wendling et al (US 2011/0276215 A1) does not disclose wherein said aggregative resolution mode further comprise a conflict resolution mechanism that resolves conflicts between different automotive data regulations applicable to same automotive data.
	However, Kim et al US 2016/0138934 A1) in an analogous art discloses,
wherein said aggregative resolution mode further comprise a conflict resolution mechanism that resolves conflicts between different automotive data regulations applicable to same automotive data (para.[0061]; “determines that regulations information stored in the vehicle is different from regulations information stored in the regulations information database”).  
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate efficient respond to change of regulation of the system of Kim into drone capturing of data from different source of the system of Rezvani, application of rule to data determine specific data source of the system of Ullman, and modification of vehicle configuration based on vehicle location of the system of Wendling to provide means for continuous monitoring of regulation and to use the updated information to identify necessary information to make available for the user.

As per claim 8, the rejection of claim 7 is incorporate and further Kim et al US 2016/0138934 A1) discloses,
further comprising allocating a cost or a penalty to detected conflicts between different automotive data regulations in order to reduce the cost or penalty of the detected conflicts (para.[0061]; “determines that regulations information stored in the vehicle 10 is different from regulations information stored in the regulations information database”).  
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate efficient respond to change of regulation of the system of Kim into drone capturing of data from different source of the system of Rezvani, application of rule to data determine specific data source of the system of Ullman, and modification of vehicle configuration based on vehicle location of the system of Wendling to provide means for continuous monitoring of regulation and to use the updated information to identify necessary information to make available for the user.

As per claim 9, the rejection of claim 6is incorporate and further Kim et al US 2016/0138934 A1) discloses,
further comprising using hints received from external sources indicating change of at least some of the regulations and carrying out an update in runtime to said subsets of the sets of automotive data regulations (para.[0074]; “determine whether regulations information of a driving region which the vehicle 10 is expected to enter has been updated, and when the controller 230 determines that regulations information requires an update, the controller 230 may be configured to update regulations information”).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate efficient respond to change of regulation of the system of Kim into drone capturing of data from different source of the system of Rezvani, application of rule to data determine specific data source of the system of Ullman, and modification of vehicle configuration based on vehicle location of the system of Wendling to provide means for continuous monitoring of regulation and to use the updated information to identify necessary information to make available for the user.

Claim 16 is a system claim corresponding to method claim 7, and rejected under the same reason set forth in connection to the rejection of claim 7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TITLE: Vehicle user interface system and method having location specific feature availability, US 2012/0109451 A1 author: Tan Adrian.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



7/14/2022